DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On p. 6, lines 5-6, "of the satellite No. 5" has been deleted.
On p. 8, line 1 has been replaced by  --            
                
                    
                        E
                        l
                    
                    
                        S
                        D
                    
                
                =
                
                    
                        
                            1
                        
                        
                            N
                        
                    
                    
                        
                            ∑
                            
                                n
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    E
                                                    l
                                                
                                                
                                                    n
                                                
                                            
                                            -
                                            M
                                            e
                                            a
                                            n
                                            (
                                            E
                                            l
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
        --.
On p. 8, line 2 has been replaced by --            
                
                    
                        S
                        N
                        R
                    
                    
                        S
                        D
                    
                
                =
                
                    
                        
                            1
                        
                        
                            N
                        
                    
                    
                        
                            ∑
                            
                                n
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    
                                        
                                            S
                                            N
                                            R
                                            -
                                            M
                                            e
                                            a
                                            n
                                            (
                                            S
                                            N
                                            R
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
        --.  These are the proper equations for standard deviation.  See Squires (Practical Physics), p. 30, equations 1-4.  These equations also properly give the calculated values on p. 8, lines 5-6.
	On p. 9, line 10, --No. 1,-- has been inserted before "No. 2".
	On p. 9, line 12, "No. 1 and" has been deleted.

In claim 1, line 3, "configured for" has been replaced by --configured to--.
In claim 1, line 4, "performing" has been replaced by --perform--.
In claim 1, line 6, "selecting" has been replaced by --select--.
In claim 1, line 8, "performing" has been replaced by --perform--.
In claim 1, line 11, "performing" has been replaced by --perform--.
In claim 4, line 4, "with" has been replaced by --using--.
In claim 4, line 5, "with" has been replaced by --using--.
In claim 5, line 2, "base" has been replaced by --based--.
In claim 6, line 9, "a positioning algorithm;" has been replaced by --the positioning algorithm.--.
In claim 6, lines 10-11 have been deleted.
In claim 9, line 3, "with" has been replaced by --using--.
In claim 13, line 3, "with" has been replaced by --using--.
In claim 13, line 5, "with" has been replaced by --using--.
In claim 18, line 3, "with" has been replaced by --using--.
Authorization for this examiner's amendment was given in a telephone interview with Steven M. Jensen on May 4, 2021.

Allowable Subject Matter
Claim(s) 1-19 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"perform an operation based on the elevation angle standard deviation to obtain an elevation angle mask value; select a satellite signal of a satellite that has an elevation angle greater than the elevation angle mask value based on the satellite signals for performing a positioning algorithm; and perform the positioning algorithm to obtain position information".
quoted from claim 11, in combination with the claim as a whole:
	"performing an operation based on the elevation angle standard deviation to obtain an elevation angle mask value; selecting satellite signals of a satellite that has an elevation angle greater than the elevation angle mask value based on the satellite signals for performing a positioning algorithm; and performing the positioning algorithm to obtain position information".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648